DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
							
Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding Step 1, claims 1-24 are all within at least one of the four categories.
Regarding Step 2, the independent claims (1 and14) recites:
obtaining a first feature based on a first area under the bio- signal waveform in a first time interval, 
obtaining a second feature based on a second area under the bio-signal waveform in a second time interval which is different from the first time interval, and 
estimating a blood pressure based on the first feature and the second feature.
Independent claim (24) recites:
calculating a first area under the bio-signal waveform in the systolic time interval, and a second area under the bio-signal waveform in the diastolic time interval; and 
estimating a blood pressure based on the first area in the systolic time interval and the second area in the diastolic time interval
The above claim limitations constitute an abstract idea that is part of the Mathematical Concepts and/or Mental Processes group identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  See footnotes 14 and 15.  

The claimed steps of obtaining, calculating, and estimating recite a mathematical concept (i.e., mathematical relationships, mathematical formulas or equations, and mathematical calculations).  The step of "obtaining a first feature based on a first area...”, “obtaining a second feature based on a second area…”, and “calculating a first area… and a second area…” in independent claims 1, 14, and 24 is a mathematical relationship to determine an area based typical or average integration. Referring to paragraph [0092] of the specification, the areas are calculated using normal integration. The step of "estimating a blood pressure...” in independent claims 1, 14, and 24 is a mathematical relationship to determine a typical or average estimation of the task. Referring to paragraph [0091] of the specification, the estimation model utilizes an algorithm to compute the mathematical relationship.
The claimed steps of obtaining, calculating, and estimating can be practically performed in the human mind using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas.  
Examples of ineligible claims that recite mental processes include:
• a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A.;

• a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC.
See p. 7-8 of October 2019 Update: Subject Matter Eligibility.
Regarding the dependent claims, the dependent claims are directed to either 1) steps that are also abstract or 2) additional data output that is well-understood, routine and previously known to the industry.  For example, dependent claims 5 and 18 recites a step (integrating with amplitude) that involve mathematical concepts/mental processes.  Although the dependent claims are further limiting, they do not recite significantly more than the abstract idea.  A narrow abstract idea is still an abstract idea and an abstract idea with additional well-known equipment/functions is not significantly more than the abstract idea.
This judicial exception (abstract idea) in claims 1-20 is not integrated into a practical application because:  
•The abstract idea amounts to simply implementing the abstract idea on a computer.  For example, the recitations regarding the generic computing components for obtaining, calculating, and estimating merely invoke a computer as a tool.
•The data-gathering step (obtaining and calculating) and the data-output step (estimating) do not add a meaningful limitation to the method as they are insignificant extra-solution activity. 
•There is no improvement to a computer or other technology.  “The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool obtaining, calculating, and estimating. 
•The claims do not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition.  Rather, the abstract idea is utilized to determine a relationship among data to provide a medical measurement. 
•The claims do not apply the abstract idea to a particular machine. “Integral use of a machine to achieve performance of a method may provide significantly more, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more.” MPEP 2106.05(b). II. “Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.” MPEP 2106.05(b) III. The pending claims utilize a computer obtaining, calculating, and estimating. The claims do not apply the obtained response measurement to a particular machine. Rather, the data is merely output in a post-solution step.
The additional elements are identified as follows: sensors and a processor.
Those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by 
Applicant’s Background Information in the Specification
Applicant's specification (Pg. 11-12, Para 0053-0056) which discloses that the processor and memory comprise generic computer components that are configured to perform the generic computer functions (obtaining, calculating, and estimating)
the non-patent literature cited herewith ("Adaptive Control of Blood Pressure” by Arnspranger, 1983), which discloses that “several methods proposed for automatic control of blood pressure have been tested” (Pg. 168, Introduction), as well as the use “well-known” algorithms for blood pressure calculation (Pg. 169, Col. 1);
Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, III. A. 3.  Furthermore, the court decisions discussed in MPEP § 2106.05(d)(ll) note the well-understood, routine and conventional nature of such additional elements as those claimed. See option III. A. 2. in the Berkheimer memorandum.
When considered in combination, the additional elements (i.e. the generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

s 1-8, 13-20, and 23-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sethi (US 20090326393 A1).
Regarding claim 1, Sethi teaches a blood pressure estimating apparatus comprising (Abstract:  “systems and methods are provided for non-invasive continuous blood pressure determination”): 
a sensor configured to measure a bio-signal waveform (Paragraph 0039:  “a pulse of a PPG signal (as discussed in more detail below) that is received from sensor 12”); and 
a processor configured to obtain a first feature based on a first area under the bio-signal waveform in a first time interval (Paragraph 0005:  “For example, the pulse may be split into two separate sections (e.g., a top and bottom section) along the time domain axis. Each portion's area may be measured separately”), 
obtain a second feature based on a second area under the bio-signal waveform in a second time interval which is different from the first time interval (Paragraph 0005:  “For example, the pulse may be split into two separate sections (e.g., a top and bottom section) along the time domain axis. Each portion's area may be measured separately”), and 
estimate a blood pressure based on the first feature and the second feature (Paragraph 0005:  “In some embodiments, the area that is used to determine blood pressure may be measured from two different sections of the PPG signal pulse (e.g., an area of an upper portion of the pulse and an area of a lower portion of the pulse)”).

Regarding claim 2, Sethi teaches a system wherein the processor is further configured to estimate a systolic blood pressure (SBP) and a diastolic blood pressure (DBP) by applying a blood pressure estimation model (Paragraph 0054:  “enable processing circuitry 450 to select the equation or empirical data that is appropriate for the patient being examined”) to each of the first feature and the second feature (Paragraph 0062:  “ Area 1030 corresponding to the upper section of the pulse may be used to determine systolic blood pressure while area 1050 corresponding to the lower section of the pulse may be used to determine diastolic blood pressure”).

Regarding claim 3, Sethi teaches a system wherein the processor is further configured to determine a start time and an end time of each of the first time interval and the second time interval based on a bio-signal period of the bio-signal waveform (Paragraph 0058:  “Area 830 of the pulse represents the area of the pulse corresponding to the upstroke of the pulse (e.g., the area between the starting point 810 of the pulse and the maximum point 840 of pulse 800 relative to a constant valued baseline with an amplitude value having the same value as point 810). Similarly, an area of the pulse corresponding to the downstroke of the pulse may be measured (e.g., the area between the maximum point 840 and the ending point 820 of pulse 800 relative to the constant valued baseline with an amplitude value having the same value as point 820)”), and a reference starting value and a reference ending value of each of the first time interval and the second time interval (Paragraph 0058:  “Pulse 800 includes a starting point 810, ending point 820 and maximum point 840”).

Regarding claim 4, Sethi teaches a system wherein the reference starting value and the reference ending value of each of the first time interval and the second time interval comprise at least one of a constant value (Paragraph 0058:  “constant valued baseline with an amplitude value having the same value as point 810”) and a variable value which is adaptively changed according to a shape of the bio-signal waveform (Paragraph 0058:  “maximum point 840”).

Regarding claim 5, Sethi teaches a system wherein the processor is further configured to obtain the first area of the first time interval and the second area of the second time interval by integrating differences between an amplitude value of the bio-signal waveform and an amplitude value of a (Paragraph 0058:  “the area between the starting point 810 of the pulse and the maximum point 840 of pulse 800 relative to a constant valued baseline with an amplitude value having the same value as point 810”), for the first time interval and the second time interval (Paragraph 0058:  “the area between the maximum point 840 and the ending point 820 of pulse 800 relative to the constant valued baseline with an amplitude value having the same value as point 820”), respectively.

Regarding claim 6, Sethi teaches a system wherein the amplitude value of the baseline comprises at least one of an amplitude value of the bio-signal waveform at a measurement start time of the bio-signal waveform (Paragraph 0058:  “constant valued baseline with an amplitude value having the same value as point 810”), a minimum amplitude value of the bio-signal waveform, and an amplitude value of a straight line formed by connecting the start time and the end time of each of the first time interval and the second time interval (Paragraph 0056:  “a baseline 630 which is represented by a line segment connecting the starting and ending points of the pulse”).

Regarding claim 7, Sethi teaches a system wherein the processor is further configured to determine a start time and an end time of each of the first time interval and the second time interval based on at least one of a start time and an end time of measurement of the bio-signal waveform (Paragraph 0058:  “Pulse 800 includes a starting point 810, ending point 820”), a first time of a position of a pulse waveform component present in the bio-signal waveform (Paragraph 0052:  “other notches (not shown) in different sections of the pulse (e.g., at the beginning (referred to as an ankle notch)”), a second time of a dicrotic notch position of the bio-signal waveform (Paragraph 0052:  “use this information to determine locations of, for example, a dichrotic notch”), times calculated by multiplying 

Regarding claim 8, Sethi teaches a system wherein the processor is further configured to perform differentiation on the bio-signal waveform to obtain a differential signal, and determine a local minimum point of the differential signal to be the position of the pulse waveform component (Paragraph 0052:  “pulse detection circuitry 430 may compute the second derivative of the PPG signal to find the local minima and maxima points and may use this information to determine locations of, for example, a dichrotic notch”).

Regarding claim 13, Sethi teaches a system wherein the processor is further configured to:  33obtain a third feature from the bio-signal waveform based on at least one of a shape of the bio-signal waveform (Paragraph 0063:  “middle section”), a time value and an amplitude value of a maximum point of the bio-signal waveform, a time value and an amplitude value of a minimum point of the bio-signal waveform, a time value and an amplitude value of a position of a pulse waveform component present in the bio-signal waveform, and an area under the bio-signal waveform in a third time interval (Paragraph 0056:  “The measured value of area 640 may be used to determine systolic and diastolic blood pressure”); 
estimate a systolic blood pressure based on the first feature and the third feature (Paragraph 0063:  “Alternatively, any combination of two of the three sections may be measured and used to determine blood pressures”); and 
estimate a diastolic blood pressure based on the second feature and the third feature (Paragraph 0063:  “Alternatively, any combination of two of the three sections may be measured and used to determine blood pressures”).

Regarding claim 14, Sethi teaches a blood pressure estimating method comprising:  
measuring a bio-signal waveform (Paragraph 0039:  “a pulse of a PPG signal (as discussed in more detail below) that is received from sensor 12”);
obtaining a first area under the bio-signal waveform in a first time interval and a second area under the bio-signal waveform in a second time interval which is different from the first time interval (Paragraph 0005:  “For example, the pulse may be split into two separate sections (e.g., a top and bottom section) along the time domain axis. Each portion's area may be measured separately”); 
obtaining a first feature and a second feature based on the first area and the second area, respectively (Paragraph 0005:  “For example, the pulse may be split into two separate sections (e.g., a top and bottom section) along the time domain axis. Each portion's area may be measured separately. Each portion's area may then be used to either determine the systolic blood pressure or diastolic blood pressure”); and 
estimating a blood pressure based on the first feature and the second feature (Paragraph 0005:  “In some embodiments, the area that is used to determine blood pressure may be measured from two different sections of the PPG signal pulse (e.g., an area of an upper portion of the pulse and an area of a lower portion of the pulse)”).

Regarding claim 15, Sethi teaches a method wherein the estimating the blood pressure comprises estimating a systolic blood pressure (SBP) and a diastolic blood pressure (DBP) by applying a blood pressure estimation model (Paragraph 0054:  “enable processing circuitry 450 to select the equation or empirical data that is appropriate for the patient being examined”) to each of the first feature and the second feature  (Paragraph 0062:  “ Area 1030 corresponding to the upper section of the pulse may be used to determine systolic blood pressure while area 1050 corresponding to the lower section of the pulse may be used to determine diastolic blood pressure”).

Regarding claim 16, Sethi teaches a method wherein the obtaining the first area and the second area comprises determining a start time and an end time of each of 34the first time interval and the second time interval based on a bio-signal period of the bio- signal waveform (Paragraph 0058:  “Area 830 of the pulse represents the area of the pulse corresponding to the upstroke of the pulse (e.g., the area between the starting point 810 of the pulse and the maximum point 840 of pulse 800 relative to a constant valued baseline with an amplitude value having the same value as point 810). Similarly, an area of the pulse corresponding to the downstroke of the pulse may be measured (e.g., the area between the maximum point 840 and the ending point 820 of pulse 800 relative to the constant valued baseline with an amplitude value having the same value as point 820)”), and a reference starting value and a reference ending value of each of the first time interval and the second time interval (Paragraph 0058:  “Pulse 800 includes a starting point 810, ending point 820 and maximum point 840”).

Regarding claim 17, Sethi teaches a method wherein the reference starting value and the reference ending value of each of the first time interval and the second time interval comprise at least one of a constant value (Paragraph 0058:  “constant valued baseline with an amplitude value having the same value as point 810”) and a variable value which is adaptively changed according to a shape of the bio-signal waveform (Paragraph 0058:  “maximum point 840”).

Regarding claim 18, Sethi teaches a method wherein the obtaining the first area and the second area comprises obtaining the first area and the second area by integrating differences between an (Paragraph 0058:  “the area between the starting point 810 of the pulse and the maximum point 840 of pulse 800 relative to a constant valued baseline with an amplitude value having the same value as point 810”), for the first time interval and the second time interval (Paragraph 0058:  “the area between the maximum point 840 and the ending point 820 of pulse 800 relative to the constant valued baseline with an amplitude value having the same value as point 820”), respectively.

Regarding claim 19, Sethi teaches a method wherein the amplitude value of the baseline comprises at least one of an amplitude value of the bio-signal waveform at a measurement start time of the bio-signal waveform (Paragraph 0058:  “constant valued baseline with an amplitude value having the same value as point 810”), a minimum amplitude value of the bio-signal waveform, and an amplitude value of a straight line formed by connecting the start time and the end time of each of the first time interval and the second time interval (Paragraph 0056:  “a baseline 630 which is represented by a line segment connecting the starting and ending points of the pulse”).

Regarding claim 20, Sethi teaches a method wherein the obtaining the first area and the second area comprises determining a start time and an end time of each of the first time interval and the second time interval based on at least one of a start time and an end time of measurement of the bio-signal waveform(Paragraph 0058:  “Pulse 800 includes a starting point 810, ending point 820”), a first time of a position of a pulse waveform component present in the bio-signal waveform (Paragraph 0052:  “other notches (not shown) in different sections of the pulse (e.g., at the beginning (referred to as an ankle notch)”), a second time of a dicrotic notch position of the bio-signal waveform (Paragraph 0052:  “use this information to determine locations of, for example, a dichrotic notch”), times calculated by 

Regarding claim 23, Sethi teaches a method further comprising obtaining a third feature from the bio-signal waveform based on at least on one or two or more of a shape of the bio-signal waveform (Paragraph 0063:  “middle section”), a time value and an amplitude value of a maximum point of the bio-signal waveform, a time value and an amplitude value of a minimum point of the bio-signal waveform, a time value and an amplitude value of a position of a pulse waveform component present in the bio-signal waveform, and an area under the bio-signal waveform in a third time interval, 36wherein the estimating the blood pressure comprises 
estimating a systolic blood pressure based on the first feature and the third feature (Paragraph 0063:  “Alternatively, any combination of two of the three sections may be measured and used to determine blood pressures”), and 
estimating a diastolic blood pressure based on the second feature and the third feature (Paragraph 0063:  “Alternatively, any combination of two of the three sections may be measured and used to determine blood pressures”).
Regarding claim 24, Sethi teaches a non-transitory computer readable storage medium (Paragraph 0037:  “computer storage media”) storing a program that is executable by a computer to perform a method comprising: obtaining a bio-signal waveform (Paragraph 0039:  “a pulse of a PPG signal (as discussed in more detail below) that is received from sensor 12”); 
setting a systolic time interval and a diastolic time interval of the bio-signal waveform to be different from each other (Paragraph 0005:  “For example, the pulse may be split into two separate sections (e.g., a top and bottom section) along the time domain axis”);
(Paragraph 0005:  “For example, the pulse may be split into two separate sections (e.g., a top and bottom section) along the time domain axis. Each portion's area may be measured separately. Each portion's area may then be used to either determine the systolic blood pressure or diastolic blood pressure”); and 
estimating a blood pressure based on the first area in the systolic time interval and the second area in the diastolic time interval Paragraph 0005:  “In some embodiments, the area that is used to determine blood pressure may be measured from two different sections of the PPG signal pulse (e.g., an area of an upper portion of the pulse and an area of a lower portion of the pulse)”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sethi in view of Eide (US 20040087863 A1).
Regarding claim 9, Sethi fails to teach a system wherein the weighted value is determined based on at least one of an amplitude of the differential signal and an amplitude of the bio-signal waveform corresponding to the first and the second times.
Eide teaches a system wherein the weighted value is determined based on at least one of an amplitude of the differential signal and an amplitude of the bio-signal waveform corresponding to the first and the second times (Paragraph 0053:  “Rise time coefficient (.DELTA.P/.DELTA.T) 6 is defined as the relationship between amplitude divided by latency”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the time identification of Sethi to include the use of the weighted value of Eide, because it helps in identifying the singular pressure waves for analysis (Paragraph 0015 of Eide).

Claims 10-12 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Sethi in view of Inukai (EP 1195132 A1).
Regarding claim 10, Sethi fails to teach a system wherein the processor is further to obtain the first feature and the second feature by normalizing the first area and the second area based on a first reference value and a second reference value, respectively.
Inukai teaches a system wherein the processor is further to obtain the first feature and the second feature by normalizing the first area and the second area based on a first reference value and a second reference value, respectively (Abstract:  “A calculator (74) calculates an area of waveform of heartbeat-synchronous pulses of a volume pulse-wave detected by a sensor (40) and is normalized based on a period and an amplitude of each pulse”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the normalization performed on the pulse taught by Inukai could be applied to the two specific areas taught by Sethi, because the normalization is only based on the specific amplitude of each identified period and the normalization as a whole improves the accuracy of specific blood pressure measurements (Abstract and Advantage of Inukai).

Regarding claim 11, Sethi fails to teach a system wherein the processor is further configured to normalize the first area and the second area by dividing the first area and the second area by the first 
Inukai further teaches a system wherein the processor is further configured to normalize the first area and the second area by dividing the first area and the second area by the first reference value and the second reference value, respectively, or by dividing the first reference value and the second reference value by the first area and the second area, respectively (Paragraph 0030 of Inukai). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the normalization performed on the pulse taught by Inukai could be applied to the two specific areas taught by Sethi, because the normalization is only based on the specific amplitude of each identified period and the normalization as a whole improves the accuracy of specific blood pressure measurements (Abstract and Advantage of Inukai).


Regarding claim 12, Sethi fails to teach a system wherein the processor is further configured to set the first reference value and the second reference value based on an amplitude value of the bio-signal waveform in a systolic phase or a diastolic phase of the bio- signal waveform, an amplitude value of an internally dividing point between two pulse waveform components of the bio-signal waveform, and a maximum amplitude value of the bio-signal waveform in the systolic phase or the diastolic phase.
Inukai further teaches a system wherein the processor is further configured to set the first reference value and the second reference value based on an amplitude value of the bio-signal waveform in a systolic phase or a diastolic phase of the bio- signal waveform, an amplitude value of an internally dividing point between two pulse waveform components of the bio-signal waveform, and a maximum amplitude value of the bio-signal waveform in the systolic phase or the diastolic phase (Paragraph 0030 of Inukai).  It would have been obvious to one of ordinary skill in the art before the effective filing date (Abstract and Advantage of Inukai).

Regarding claim 21, Sethi fails to teach a method wherein the obtaining the first feature and the second feature comprises normalizing the first area and the second area based on a first reference value and a second reference value, respectively.
Inukai teaches a method wherein the obtaining the first feature and the second feature comprises normalizing the first area and the second area based on a first reference value and a second reference value, respectively (Abstract:  “A calculator (74) calculates an area of waveform of heartbeat-synchronous pulses of a volume pulse-wave detected by a sensor (40) and is normalized based on a period and an amplitude of each pulse”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the normalization performed on the pulse taught by Inukai could be applied to the two specific areas taught by Sethi, because the normalization is only based on the specific amplitude of each identified period and the normalization as a whole improves the accuracy of specific blood pressure measurements (Abstract and Advantage of Inukai).

Regarding claim 22, Sethi fails to teach a method wherein the obtaining the first feature and the second feature comprises setting the first reference value and the second reference value based on at least one of an amplitude value of the bio-signal waveform in a systolic phase or a diastolic phase of the bio-signal waveform, an amplitude value of an internally dividing point between two pulse waveform 
Inukai further teaches a method wherein the obtaining the first feature and the second feature comprises setting the first reference value and the second reference value based on at least one of an amplitude value of the bio-signal waveform in a systolic phase or a diastolic phase of the bio-signal waveform, an amplitude value of an internally dividing point between two pulse waveform components of the bio-signal waveform, and a maximum amplitude value of the bio-signal waveform in the systolic phase or the diastolic phase (Paragraph 0030 of Inukai).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the normalization performed on the pulse taught by Inukai could be applied to the two specific areas taught by Sethi, because the normalization is only based on the specific amplitude of each identified period and the normalization as a whole improves the accuracy of specific blood pressure measurements (Abstract and Advantage of Inukai).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A WALLACE whose telephone number is (571)272-8072.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571)272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/L.A.W./Examiner, Art Unit 3791                                                                                                                                                                                                        

/PATRICK FERNANDES/Primary Examiner, Art Unit 3791